Case 2:20-cv-00004-DBB-DAO Document 94 Filed 05/03/21 PageID.1222 Page 1 of 4




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


     CHRISTOPHER C. FUCCI, et. al,                     MEMORANDUM DECISION AND
                                                       ORDER GRANTING [89] MOTION TO
                              Plaintiffs,              VACATE STAY

     v.                                                Case No. 2:20-cv-00004-DBB

     WILLIAM BOWSWER, et. al,                          District Judge David Barlow

                              Defendants.



            This matter is before the Court on Plaintiffs’ [89] Motion to Vacate Stay as to All Parties

 Other Than the Rockwell Entities and Motion to Hold a Status and Scheduling Conference (the

 “Motion”). 1 Defendants Connie Greenawalt, Eastern 1031 Starker Exchange, LLC, and Eastern

 1031 Starker Exchange, LLP (“Eastern Defendants”) filed a notice of non-opposition to the

 Motion. 2 No other party has responded to the Motion, and the time for filing a response is past.

 Having reviewed the Motion, and for good cause appearing, IT IS HEREBY ORDERED that the

 Motion is GRANTED.

                                            BACKGROUND

            On September 2, 2020, this action was automatically stayed pursuant to 11 U.S.C. § 362

 when Defendants Rockwell Debt Free Properties, Inc. and Rockwell TIC, Inc. (“Rockwell




 1
     ECF No. 89, filed February 18, 2021.
 2
     ECF No. 91, filed March 12, 2021.
Case 2:20-cv-00004-DBB-DAO Document 94 Filed 05/03/21 PageID.1223 Page 2 of 4




 Entities”) filed for bankruptcy. 3 At the time the stay was entered, the following motions had been

 filed:

          (1)     Motion to Dismiss by Defendants First American Title Insurance Company and

                  Kirsten Parkin (“First American Defendants’ Motion to Dismiss”); briefing is

                  complete. 4

          (2)     [Amended] Motion to Dismiss Claims Against Defendants Rockwell Debt Free

                  Properties, Inc.; Rockwell TIC, Inc.; Christopher J. Ashby; Jordan S. Nelson; and

                  Scott W. Beynon for Failure to State a Claim (“Rockwell Entities and Rockwell

                  Individuals’ Amended Motion to Dismiss”); briefing is complete. 5

          (3)     Connie Greenawalt and Eastern 1031 Starker Exchange, LLP’s Motion to Dismiss

                  (“Eastern Defendants’ Motion to Dismiss”); briefing is not complete. 6

          (4)     Defendants Edmund & Wheeler, Inc., John D. Hamrick, Chris Brown[,] TM 1031

                  Exchange, and Tim Marshall’s Motion to Dismiss Complaint Pursuant to Fed. R.

                  Civ. P. 12(b)(2) & 12(b)(6) (“E&W Defendants and TM 1031 Defendants’

                  Motion to Dismiss”); briefing is not complete. 7

                                                DISCUSSION

          Under 11 U.S.C. § 362(a) an automatic stay precludes parties from “the commencement

 or continuation…of a judicial, administrative, or other action or proceeding against the debtor

 that was or could have been commenced before the commencement of the [bankruptcy] case[.]”



 3
   Notice of Bankruptcy Filing and Automatic Stay, ECF No. 87, filed September 2, 2020.
 4
   ECF No. 23, filed March 3, 2020; ECF No. 46, filed April 22, 2020; and ECF. No. 58, filed May 20, 2020.
 5
   ECF. No. 36, filed March 20, 2020; ECF No. 55, filed May 18, 2020; and ECF No. 70, filed June 12, 2020.
 6
   ECF No. 79, filed July 30, 2020.
 7
   ECF No. 80, filed July 31, 2020.

                                                                                                             2
Case 2:20-cv-00004-DBB-DAO Document 94 Filed 05/03/21 PageID.1224 Page 3 of 4




 The Tenth Circuit has held that “[t]he language of the statute extends stay proceedings only to

 actions ‘against the debtor.’ There is nothing in the statute which purports to extend the stay to

 causes of action against solvent co-defendants of the debtor.” 8 To do otherwise would “work a

 hardship on plaintiffs, by giving an unwarranted immunity from suit to solvent co-defendants.” 9

 In this case, Rockwell Entities are the debtor parties. The non-debtor parties have not opposed

 the Motion or otherwise shown that vacating the stay will be a hardship to them. Therefore, it is

 appropriate and consistent with Tenth Circuit caselaw to lift the automatic stay with respect to all

 parties other than the Rockwell Entities.

         Finally, in their Motion, Plaintiffs also represent that they have settled their claims

 against Defendants Chris Ashby, Jordan Nelson, Scott Benyon (“Rockwell Individuals”); and

 Greg DeSalvo, Belle Isle Enterprises LLC, and Results Real Estate LLC (“DeSalvo Defendants).

 Once the stay is lifted, Plaintiffs have stated that they will file the appropriate documents to

 dismiss their claims against the Rockwell Individuals and DeSalvo Defendants.

                                                    ORDER

         IT IS HEREBY ORDERED that the automatic stay imposed based upon the bankruptcy

 filing of the Rockwell Entities is partially lifted, and this case shall proceed as to all parties

 except the Rockwell Entities. The stay shall continue with respect to Defendants Rockwell Debt

 Free Properties, Inc. and Rockwell TIC, Inc., including Rockwell Entities and Rockwell

 Individuals’ Amended Motion to Dismiss,10 pending further order of the Court.




 8
   Fortier v. Dona Anna Plaza Partners, 747 F.2d 1324, 1330 (10th Cir. 1984).
 9
   Id.
 10
    ECF No. 36, filed March 20, 2020.

                                                                                                      3
Case 2:20-cv-00004-DBB-DAO Document 94 Filed 05/03/21 PageID.1225 Page 4 of 4




           IT IS FURTHER ORDERED that Plaintiffs shall file the appropriate documents related

 to the settlement and dismissal of their claims against the Rockwell Individuals and DeSalvo

 Defendants.

           IT IS FURTHER ORDERED that the parties shall complete briefing on the Eastern

 Defendants’ Motion to Dismiss 11 and E&W Defendants and TM 1031 Defendants’ Motion to

 Dismiss 12 as follows:

           (1)      Plaintiffs shall file their responses by May 10, 2021.

           (2)      Defendants shall file their replies by May 24, 2021.

 Once all briefing is completed, the Court will schedule a hearing if deemed appropriate.

           Signed May 3, 2021.

                                                  BY THE COURT


                                                  ________________________________________
                                                  David Barlow
                                                  United States District Judge




 11
      ECF No. 79.
 12
      ECF No. 80.

                                                                                                4
